DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-18 in the reply filed on November 16th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16th, 2021.

Claim Objections
Claim 17 is objected to because of the following informalities:  Applicant uses the term “a a calibrated ruler”.  This should read “a calibrated ruler”.  Appropriate correction is required.
Claim 18 objected to because of the following informalities:  Applicant recites the term “patient’  s femur” in line 22, this should read “patient’s femur”.  Appropriate correction is required. 	Additionally applicant uses the term “may” and “may be” throughout the claim.  For the purpose of examination the term “may” is being interpreted to read “can” as “may” provides the possibility of the subsequent structure/function being purely optional.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the faces of the body” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the projections and pegs" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the frame of the cutting guide" in line 9 and “the space defined by the groove and the flanges” in line 12 and “the main body” in line 13.  There is insufficient antecedent basis for these limitations in the claim.
 	Claims 2-14 and 16-17 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 11, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 5,662,656).
 	Regarding claim 1, White discloses a cutting block (11) for cutting a femur during knee arthroplasty surgery, the cutting block comprising a cutting guide (47 + 113) having one slot (117) for guiding a saw blade to cut the femur, the cutting guide having an anterior face (see figure below) and a posterior face (see figure below), the cutting guide comprising a single femoral cut slot (119) extending continuously on a flat surface (see figure below, bottom surface of the slot) from the anterior face to the posterior face to guide the saw blade to cut the femur and further comprising a slide (55) extending from a frame (147) of the cutting guide; a body (41) having a groove (53) with flanges (see figure below), wherein a space defined by the groove and the flanges receives the slide extending from the frame of the cutting guide (figures 2-5, 17), wherein the face of the body creates a substantially flat surface (see figure below) surrounding the groove and the flanges, and further having a locking screw (61/63/65) threadably engaged in a threaded opening of the body (opening defined by 85) wherein, the locking screw bears against the cutting guide (bears against 79) and locks the cutting guide against the body (column 6, lines 59-67), and wherein the threaded opening sits flush with body (figure 17, it sits flush on the anterior surface of the body); a feeler gauge (91) including at least 
 	Regarding claim 2, White discloses the slide extending from the frame is translatably engaged in the space defined by the groove and flanges of the body (figure 17, column 5, lines 49-58).
 	Regarding claim 3, White discloses the slide includes an extension (i.e. extension defined by portions of 47 disposed between 49 and 139 best seen in figure 1) having at least one opening (137) and at least one point of reference (49, column 7, lines 61-65).  	Regarding claim 4, White discloses the frame of the cutting guide includes a connector (103, 123) configured to connect the feeler gauge to the cutting guide removably (via 105 and 107). 	Regarding claim 6, White discloses the body includes at least one of a flat surface (right most surface of 41) that has at least one opening (79) receiving at least one of a locking screw, bolt, and peg (61/63/65).
 	Regarding claim 7, White discloses the flanges have graduations (111) configured to align with at least one point of reference (49, column 7, lines 61-65) marked on the cutting guide (figure 1).
 	Regarding claim 8, White discloses the graduations are calibrated for different available sizes of implants (column 9, lines 40-46). 	
 	Regarding claim 13, White discloses the foot includes a space between the projections (the “U-shaped”, column 7, lines 1-2, foot’s gap between the arms of the “U”).

 	Regarding claim 18, White discloses a system for performing a knee arthroplasty surgery on a knee portion of a leg of a patient through an incision, comprising a cutting block (11), comprising a cutting guide (47 + 113), comprising at least one slot (117) for guiding a saw bade to cut the femur, an anterior face (see figure below) and a posterior face (see figure below), a femoral cut slot (119) extending from the anterior face to the posterior face to guide a saw blade to cut the femur, and a slide (55’s) extending from the frame (47) of the cutting guide so that the femur can be cut in small increments; a body (41), comprising a groove (53) with flanges (see figure below), wherein the space defined by the groove and the flanges may receive the slide extending from the frame of the cutting guide (figures 2-5, 17), wherein the main body may be pinned to the distal femur (via 95), a locking screw (61/63/65), which may be threadably engaged in a threaded opening of the body (e.g. opening defined by 85), wherein the locking screw bears against the cutting guide and locks the cutting guide against the body (column 6, lines 59-67); a feeler gauge (91) including at least one of a support block (97) and a pointer arm (93), wherein the pointer arm includes a pointer (95) configured to make contact with patient bone tissue and may be extended to an approximation of the depth of the anterior cut along the lateral ridge, locked into place, and then removed prior to .

    PNG
    media_image1.png
    631
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    642
    812
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5,662,656) in view of Steffensmeier et al. (US 7,641,661).
 	Regarding claims 5 and 12 White discloses the claimed invention except for the connector includes a spring-loaded ball locking mechanism.   	Steffensmeier et al. teach the use of a connector (124) capable of connecting a feeler gauge (500) to a cutting guide (100) removable, wherein the connector includes a spring-loaded ball locking mechanism (i.e. mechanism defined by 504) (see Figure 1 and column 7, line 55 – column 8, line15).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of White with wherein the connector includes a spring-loaded ball locking mechanism in view of Steffensmeier et al. in order to provide an alternative means for easily mounting and removing the feeler gauge from the cutting guide.
 	Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5,662,656).
 	White disclose the claimed invention except for wherein the flanges have graduations.   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of White with both flanges having graduations in order to provide more visibility of the alignment between the body St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5,662,656) in view of Vendrely et al. (US 5,683,397).
 	Regarding claim 9, White fails to expressly teach or discloses a longitudinal slot in the pointer arm allows a bolt to pass therethrough and forms a connection with the support block.   	Vendrely et al. teach the use of a feeler gauge (65) including at least one of a support block (66) and a pointer arm (67), wherein a longitudinal slot (69) in the pointer arm allows a bolt (72) to pass therethrough and forms a connection (i.e. connection as best seen in Figure 4) with the support block (see Figures 4-5 and column 10, line 30 – column 11, line 7).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of White with wherein a longitudinal slot in the pointer arm allows a bolt to pass therethrough and forms a connection with the support block in view of Vendrely et al. in order to provide an alternative means for easily mounting and removing the feeler gauge from the cutting guide.
 	Regarding claim 10, White discloses the claimed invention except for the pointer arm receives a washer having, an opening therethrough and providing a bearing 
 	Vendrely et al. teach the use of a feeler gauge (65) including at least one of a support block (i.e. block defined by top-most portion of 11 defining 39) and a pointer arm (67), wherein the pointer arm receives a washer (73) having, an opening (79) therethrough and providing a bearing member (i.e. member defined by material of 73 interacting with 67 and 72) for interfacing between a bolt (72) and the pointer arm, wherein the bolt is threadably engaged in a threaded opening (39) of the support block, and wherein the washer is capable of bearing against (i.e. against 71) the pointer arm and to lock the pointer arm against the support block when tightened (see Figures 4-5 and column 10, line 30 – column 11, line 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of White with wherein the pointer arm receives a washer having, an opening therethrough and providing a bearing member for interfacing between a bolt and the pointer arm, wherein the bolt is threadably engaged in a threaded opening of support block, and wherein the washer is configured to bear against the pointer arm and to lock the pointer arm against the support block when 31tightened in view of Vendrely et al. in order to provide an alternative means for easily mounting and removing the feeler gauge from the cutting guide.

.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 5,662,656) in view of Vendrely et al. (US 5,683.397) in further view of Lorio et al. (US 9,693,881) and Smith et al. (US 8,728,086).

	Further, White in view of Vendrely et al. fail to expressly teach or disclose the foot is curved to fit substantially flush against a tibial surface.   	Smith et al. teach the use of a foot (18) including a pair of spaced apart projections (see Figure 8), wherein the foot is curved (i.e. curvature defined by 24) (see Figures 4-8 and column 17, line 55 – column 18, line 7).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of White in view of Vendrely et al. further in view of Lorio et al. with wherein the foot is curved to fit substantially flush against a tibial surface in view of Smith et al. in order to provide contact between and allow for at least some degree of articulation between the foot and an unresected surface of a proximal tibia.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 5,662,656) in view of Eash (US 2015/0305752).
 	Regarding claim 17, White discloses the claimed invention except for the cutting guide receives a calibrated ruler matching in thickness the cutting guide slot and marked so as to measure proximal to distal depth of the anterior cut, wherein calibrations match the size of the implant intended for use in an surgical case. 	Eash disclose a cutting guide (10) having a cutting guide slot (38) which receives a calibrated ruler (46 + 48, figure 7) matching in thickness the guide slot and marked to measure a proximal to distal depth of an anterior cut (¶39).  The calibrations (48) are capable of matching the size of the implant intended for use in a surgical case.
 	 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the cutting block of White to include a calibrated ruler as taught by Eash as it permits measurement of the depth of the anterior cut during the process of cutting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775